Order modified, without costs, by adding thereto the following items for the examination of defendant: 4. That on or about the 6th day of April, 1925, while said policy was in full force and effect, a fire occurred at the aforesaid premises, Nos. 249, 251, 253, 255 Varet street, and then and there damaged and destroyed the property of the assured to the extent of $16,166.17. 5. Said assured caused immediate notice of said fire and loss to be given to the defendant, and on or about the 5th day of June, 1925, and within sixty days from the date of said loss, delivered to defendant the proof of loss by said fire; and further, that defendant by its said officer, Edward líder, produce at the time of the examination all records, reports, correspondence, papers, documents, maps and books of defendant which relate to or have bearing upon what premises were included within the terms of the policy, and what damages were caused by the fire; and, in addition thereto, they may be shown to the witness to refresh his memory. As so modified, the order is affirmed, without costs. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.